                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DERRICK ARNOLD, # 230214,                      )
                                               )
      Petitioner,                              )
                                               )
      v.                                       )   CASE NO. 2:19cv368-WHA
                                               )            [WO]
PATRICE RICHIE, et al.,                        )
                                               )
      Respondents.                             )

                                       ORDER

      On July 5, 2019, the Magistrate Judge filed a Recommendation (Doc. # 4) to which

no timely objections have been filed. Upon an independent review of the record and upon

consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 4) is ADOPTED; and

      (2) This case is DISMISSED without prejudice.

      A separate final judgment will be entered.

      DONE this 26th day of July, 2019.


                            /s/ W. Harold Albritton III
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
